 

  Exhibit 10.3

 

SECURITY AND GUARANTY AGREEMENT

 

This Security and Guaranty Agreement (this “Agreement” or “Guaranty”) is made as
of the 22nd day of July, 2013, by KIP CR P1 LP, a Delaware limited partnership
with an address at 1345 Avenue of the Americas, 46th Floor, New York, NY 10105
(“Debtor”), in favor of Fortress Credit Co LLC, a Delaware limited liability
company having an office located at 1345 Avenue of the Americas, 46th Floor, New
York, NY 10105 (together with its successors and assigns, “Secured Party”).

 

WITNESSETH:

 

WHEREAS, Secured Party has agreed to make available to Crossroads Systems, Inc.
(“Borrower”) a credit facility in the maximum principal amount of $10,000,000.00
(the “Loan”) to be evidenced by one or more term or promissory notes
(collectively, the “Note”) of even date herewith and secured by, among other
things, that certain guaranty of payment and grant of security interests from
Debtor to Secured Party as contained herein, which Loan is to be advanced
subject to the terms and conditions of a certain Credit Agreement (the “Credit
Agreement”) of even date herewith; and

 

WHEREAS, in order to induce Secured Party to make the Loan, Debtor hereby agrees
to grant to Secured Party a continuing security interest in the Collateral (as
hereinafter defined) to secure the Obligations and to guaranty unconditionally
the full and timely payment and performance of the Obligations (as hereinafter
defined).

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Debtor and Secured Party, intending to be legally
bound, hereby agree as follows:

 

1.            SECURITY INTEREST.

 

To secure the Obligations, Debtor hereby grants to Secured Party a continuing
security interest in and to all personal property, OF ANY KIND OR NATURE,
WHEREVER LOCATED now owned or hereafter acquired by Debtor, including, without
limitation, all of Debtor’s interest in and to any of the following
(collectively, the “Collateral”)

 

A.            Accounts;

 

B.            Inventory;

 

C.           Chattel Paper;

 

D.           Commercial Tort Claims;

 

E.            Deposit Accounts;

 

F.            Securities Accounts;

 

G.           Documents;

 

 

 

 

H.           Goods;

 

I.             Instruments;

 

J.            Investment Property;

 

K.           Letter-of-Credit Rights;

 

L.            Letters of Credit;

 

M.          General Intangibles;

 

N.           Equipment;

 

O.           Patent Rights;

 

P.            Proceeds, Supporting Obligations and products of any and all of
the foregoing to the extent not otherwise included; and

 

Q.           The Commercial Tort Claims identified on Exhibit D attached hereto
or hereafter identified pursuant to Section 5.V.

 

Notwithstanding the foregoing, in no event shall Collateral include any Excluded
Collateral.

 

2.           DEFINITIONS.

 

A.           As used in this Agreement, the following terms shall have the
following meanings:

 

“‘972 Patents” is as defined in the Credit Agreement.

 

“Agreement” is defined in the preamble.

 

“Borrower” is defined in the recitals.

 

“Business Day” is as defined in the Credit Agreement.

 

“Collateral” is defined in Section 1.

 

“Commercial Tort Claims” shall have the meaning provided in the Local UCC except
it shall refer only to such claims in excess of Ten Thousand Dollars ($10,000)
that have been asserted in judicial proceedings.

 

“Credit Agreement” is defined in the recitals.

 

“Debtor” is defined in the preamble.

 

“Disclosure Schedule” means the Disclosure Schedule attached as Exhibit F to
this Agreement.

 

- 2 -

 

 

“Event of Default” means any Event of Default under and as defined in the Credit
Agreement.

 

“Excluded Collateral” shall mean any contract, agreement or Instrument that by
its terms would be violated, breached or terminated by an assignment as
Collateral hereunder (other than to the extent that such terms prohibiting such
assignment in any contract, agreement or Instrument would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the Local UCC
or any successor provision or provisions).

 

“Financing Statements” is defined in Section 5.K.

 

“Guaranty” has the meaning as set forth in the preamble.

 

“Hedge Transactions” means any rate swap transactions, basis swaps, forward rate
transactions, commodity swaps, commodity options, equity or equity index swaps,
equity or equity index options, bond options, interest rate options, foreign
exchange transactions, floor transactions, collar transactions, forward
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, and other hedging contracts and transactions.

 

“Indemnified Party” is defined in Section 9.A.

 

“Investment Collateral” is defined in Section 5.S.

 

“Liens” is defined in the Credit Agreement.

 

“Loan” is defined in the recitals.

 

“Loan Documents” is as defined in the Credit Agreement.

 

“Local UCC” means the Uniform Commercial Code as in effect in the State of
Delaware on the date hereof and as amended hereafter.

 

“Note” is defined in the recitals.

 

“Obligations” means all obligations of Borrower to Lender under the Loan
Documents.

 

“Patent Assignment Agreement” is as defined in the Credit Agreement.

 

“Patents” shall have the meaning as set forth in Exhibit A attached hereto.

 

“Patent Rights” shall have the meaning as set forth in Exhibit A attached
hereto.

 

“Person” is defined in Section 6.D.

 

“Permitted Liens” is defined in the Credit Agreement; provided, however, that
references to “Borrower” in such Credit Agreement definition shall, for purposes
of this Agreement, be references to Debtor.

 

“Secured Party” is defined in the preamble.

 

- 3 -

 

 

“Undersigned’s Rights” is defined in Section 4.D.

 

“Uniform Commercial Code” means with respect to any jurisdiction, the Uniform
Commercial Code as from time to time in effect in such jurisdiction.

 

B.           The categories and classes of Collateral listed in Sections 1.A
through 1.P shall have the meanings as set forth in the Local UCC, other than
Patent Rights, which shall have the meaning as set forth in Section 2.A.

 

C.           The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented,
restated, or otherwise modified (subject to any restrictions on such amendments,
supplements, restatements or modifications set forth herein); (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns; (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof; (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to this Agreement; and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

3.            ACCEPTANCE OF TRANSFER. Debtor acknowledges that the Patents and
Patent Rights include substantially all of the Borrower’s Patents and Patent
Rights, other than the ’972 Patents and the patents that claim priority to or
share priority with the ‘972 Patents, owned by the Borrower immediately prior to
the making of the Loan, which Patents and Patent Rights are being transferred by
Borrower to Debtor pursuant to that certain Assignment of Patent Rights from
Borrower to Debtor dated as of the same date as this Agreement. Further, Debtor
acknowledges that (a) the Secured Party held a perfected first priority security
interest in the Borrower’s Patents and Patent Rights as of immediately prior to
the transfer of the Patents and Patent Rights pursuant to the Assignment of
Patent Rights and (b) Secured Party has and shall continue to have a continuing
first priority security interest and lien in, to and upon the Patents and Patent
Rights effective from and after the transfer of the Patents and Patent Rights
pursuant to the Assignment of Patent Rights. Debtor shall take all actions so as
to cause (x) the Borrower to comply with its obligations regarding the Patents
and Patent Rights notwithstanding the transfer of the Patents and Patent Rights
pursuant to the Assignment of Patent Rights and (y) the Secured Party to
continue to have and hold a continuing first priority security interest and lien
in, to and upon the Patents and Patent Rights effective from and after the
transfer of the Patents and Patent Rights pursuant to the Assignment of Patent
Rights.

 

- 4 -

 

 

4.            GUARANTY OF OBLIGATIONS. Debtor unconditionally guarantees to
Secured Party (a) the Obligations; and (b) payment in full of any and all
reasonable expenses that may be paid or incurred by Secured Party in the
collection of all or any portion of Debtor’s obligations hereunder or the
exercise or enforcement of any one or more of the other rights, powers,
privileges, remedies and interests of Secured Party under the Loan Documents or
hereunder, irrespective of the manner or success of any such collection,
exercise or enforcement, and whether or not such reasonable expenses constitute
part of Borrower’s obligations.

 

To further assure the foregoing guaranty, Debtor warrants and agrees that:

 

A.           Debtor’s guaranty contained in this Agreement is an absolute,
unconditional, present and continuing guaranty of payment and performance and
not of collection and is in no way conditioned or contingent upon any attempt to
enforce Secured Party’s rights against Borrower or to collect from Borrower or
upon any other condition or contingency; accordingly, Secured Party shall have
the right to proceed against Debtor immediately upon any Event of Default
without taking any prior action or proceeding to enforce the Loan Documents or
any one of them or for the liquidation or foreclosure of any security Secured
Party may at any time hold pursuant thereto. Debtor hereby waives and releases
any claim (within the meaning of 11 U.S.C. § 101) which Debtor may have against
Borrower arising from a payment made by Debtor under this Guaranty and agrees
not to assert or take advantage of any subrogation rights of Debtor or any right
of Debtor to proceed against Borrower for reimbursement. It is expressly
understood that the waivers and agreements of Debtor constitute additional and
cumulative benefits given to Secured Party for its security and as an inducement
for its extension of credit to Borrower.

 

B.           Debtor’s liability hereunder shall in no way be limited or impaired
by, and Debtor hereby consents to and agrees to be bound by, any amendment or
modification of the provisions of any of the Loan Documents or any other
instrument made to or with Secured Party by Borrower or Debtor, or any person
who succeeds Borrower as owner of all or part of the Collateral (as defined in
the Credit Agreement) prior to enforcement of any of Secured Party’s rights and
remedies with respect to the Collateral or exercise of any power of sale
contained therein. In addition, Debtor’s liability hereunder shall in no way be
limited or impaired by (i) any extensions of time for performance required by
any of said documents; (ii) any sale, assignment or secured party sale or
foreclosure of the Note or Security Agreement or any sale or transfer of all or
part of the Collateral; (iii) any exculpatory provision in any of said
instruments limiting Secured Party’s recourse to the Collateral or to any other
security, or limiting Secured Party’s rights to a deficiency judgment against
Borrower; (iv) the release of Borrower or any other person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of said instruments by operation of law or otherwise; (v) the release or
substitution in whole or in part of any security for the Loan; (vi) Secured
Party’s failure to file any UCC financing statements (or Secured Party’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Loan;
(vii) the invalidity, irregularity or unenforceability, in whole or in part, of
any of the Loan Documents (including this Guaranty) or any other instrument or
agreement executed or delivered to Secured Party in connection with the Loan,
except to the extent that there is a final adjudication by a court of competent
jurisdiction of a valid defense to Borrower’s obligations under the Loan
Documents to payment of the debt thereunder; (viii) any amendment of any Loan
Document; (ix) the inaccuracy of any of the representations and warranties made
by Borrower in any of the Loan Documents or any disbursement certificates or
requests for disbursements made under the Credit Agreement; or (x) any other
action or circumstance whatsoever which constitutes, or might be construed to
constitute, a legal or equitable discharge or defense (except full payment and
satisfaction) of Borrower for its obligations under any of the Loan Documents or
of Debtor under this Guaranty; and, in any such case, whether with or without
notice to Debtor and with or without consideration.

 

- 5 -

 

 

C.           Debtor will cause Borrower to maintain and preserve the
enforceability of the Loan Documents as the same may be modified and will not
suffer Borrower to take or to fail to take actions of any kind, the taking of
which or the failure to take which might be the basis for a claim that Debtor
has a defense to Debtor’s obligations hereunder.

 

D.           Debtor (i) waives any right or claim of right to cause a
marshalling of Borrower’s or Debtor’s assets or to cause Secured Party to
proceed against any of the security for the Loan or for the obligations
guaranteed hereby before proceeding against Debtor; (ii) agrees that any
payments required to be made by Debtor hereunder shall become due on demand in
accordance with the terms of this section and without presentment to Borrower,
demand for payment or protest, or notice of non-payment or protest; and (iii)
except as hereinafter provided, expressly waives and relinquishes all rights and
remedies accorded by applicable law to debtors. Without limiting the generality
of the foregoing, Debtor hereby waives all rights (x) to participate in any
claim or remedy Secured Party may now or hereafter have against Borrower or in
any Collateral that Secured Party has or hereafter may acquire for the
obligations guaranteed hereby; and (y) except as provided below, to
contribution, indemnification, set-off, exoneration or reimbursement, whether
from Borrower, any Debtor, or any other person now or hereafter primarily or
secondarily liable for any of Borrower’s obligations to Secured Party, and
whether arising by contract or operation of law or otherwise by reason of
Debtor’s execution, delivery or performance of this Guaranty. Debtor does not
waive and hereby retains all rights of subrogation, contribution,
indemnification, set-off or reimbursement against Borrower or any other Debtor
that Debtor may have (the “Undersigned’s Rights”); provided, however, that (i)
this Guaranty shall neither be contingent upon the existence of the
Undersigned’s Rights nor subject to any claims or defenses whatsoever which may
be asserted in connection with the enforcement or attempted enforcement of the
Undersigned’s Rights including, without limitation, any claim that the
Undersigned’s Rights were abrogated by any of Secured Party’ acts; and (ii)
until the Loan shall have been paid in full, Debtor hereby postpones and
subordinates (A) the exercise of any and all of the Undersigned’s Rights to
Secured Party’s rights against Debtor under this Guaranty or against Borrower
under any of the Loan Documents, and (B) any of the Undersigned’s Rights to any
Collateral securing the Loan.

 

- 6 -

 

 

E.           This Guaranty shall continue to be effective, or be reinstated
automatically, as the case may be, if at any time payment, in whole or in part,
of any of the obligations guaranteed hereby is rescinded or otherwise must be
restored or returned by Secured Party (whether as a preference, fraudulent
conveyance or otherwise) upon or in connection with the insolvency, bankruptcy,
dissolution, liquidation or reorganization of Borrower, Debtor or any other
person, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or trustee or similar officer for, Borrower, Debtor or any other
person or for a substantial part of Borrower’s, Debtor’s or any of such other
person’s property, as the case may be, or otherwise, all as though such payment
had not been made. Debtor further agrees that in the event any such payment is
rescinded or must be restored or returned, all costs and reasonable expenses
(including, without limitation, reasonable legal fees and expenses) incurred by
or on behalf of Secured Party in defending or enforcing such continuance or
reinstatement, as the case may be, shall constitute costs of enforcement, the
payment of which is guaranteed by Debtor pursuant to this Guaranty.

 

F.           Debtor acknowledges and agrees that Secured Party’s rights (and
Debtor’s obligations) under this Guaranty shall be in addition to all of Secured
Party’s rights (and all of Debtor’s obligations) under any indemnity agreement
executed and delivered to Secured Party by Borrower or Debtor in connection with
the Loan, and payments by Debtor under this Guaranty shall not reduce any of
Debtor’s obligations and liabilities under any such indemnity agreement.

 

G.           Any other person liable upon or in respect of any obligation hereby
guaranteed may be released without affecting the liability of Debtor hereunder.
Any release of any Obligation for which the Debtor is liable under this
Agreement requires a written instrument bearing the signature of both Secured
Party and Debtor.

 

5.            WARRANTIES AND COVENANTS.

 

Debtor warrants and agrees that:

 

A.           Upon any demand for such payment or performance in accordance with
Paragraph 4 of this Guaranty, Debtor will pay and perform all of the Obligations
according to their terms.

 

B.           All of the Collateral is and will at all times be owned by Debtor
free and clear of all tax liens and other liens and security interests, except
for (i) Permitted Liens; (ii) Liens expressly permitted by Secured Party in
writing; or (iii) the security interests of the Secured Party that attached to
the Patents and Patent Rights prior to Borrower’s transfer of the Patents and
Patent Rights pursuant to the Patent Assignment Agreement.

 

C.           A material portion of the tangible Collateral shall be kept at the
principal place of Debtor set forth above or at the location set forth in
Exhibit C attached hereto. After the occurrence and during the continuance of an
Event of Default, no Collateral will be removed from such locations without
prior written consent of Secured Party.

 

- 7 -

 

 

D.           Intentionally omitted.

 

E.           Debtor will keep the tangible Collateral in good condition and
repair, reasonable wear and tear excepted, and will immediately notify Secured
Party of any destruction of or any damage to any of the Collateral.

 

F.           Debtor will not sell any of the tangible Collateral except
Inventory to buyers in the ordinary course of business and as may be otherwise
permitted in the Credit Agreement.

 

G.           Except as described in the Disclosure Schedule attached hereto,
Debtor will not be subject to any covenant not to sue or other restrictions on
its enforcement or enjoyment of the Patent Rights. Debtor does not know of and
has not received any notice or information of any kind suggesting that the
Patents may be invalid, unpatentable, or unenforceable other than (i) official
notices from patent offices in the course of patent prosecution and
(ii) allegations from third parties in litigation with Debtor or invited by
Debtor to take a license under certain of the Patents.

 

H.           Debtor will advise Secured Party in writing of any changes in
Debtor’s state of organization, places of business or the opening of any new
place of business ten (10) days prior to the occurrence thereof or, if Debtor
shall have failed to deliver such writing timely, in any event not later than
the date of such change.

 

I.            Debtor will pay when due all taxes, license fees and assessments
relating to the Collateral, including, without limitation, all maintenance fees
with respect to the Patents, in each case except for the same which are being
contested in good faith by appropriate action and as to which adequate reserves
have been established as required by GAAP.

 

J.            Subject to Section 2.2(b)(iii) of the Credit Agreement, Debtor
will be liable to Secured Party for (and shall pay within fifteen (15) days of
delivery by Secured Party of any demand or invoice for) any reasonable
expenditures by Secured Party in connection with the preparation, execution,
delivery, administration and enforcement of this Agreement and for the
maintenance and preservation of the Collateral, including, but not limited to,
taxes, recording fees, appraisal fees, certificate of title charges, recording
and filing fees (including Uniform Commercial Code financing statement fees,
taxes (including documentary stamps) and search fees), fees arising out of or
relating to the Patent Rights, the reasonable fees and disbursements of Secured
Party’s outside counsel, levies, insurance and repairs, and for the enforcement
of this Agreement and the Loan Documents, the repossession, holding, preparation
for sale, and the sale of the Collateral (including attorneys’ and accountants’
fees and expenses), and all such liabilities shall be included in the definition
of Obligations, shall be secured by the security interest granted herein, and
shall be payable upon demand.

 

K.           Debtor hereby authorizes the filing of financing statements
pursuant to the Uniform Commercial Code (“Financing Statements”), as enacted in
the states where such Financing Statements are required, or are deemed by
Secured Party as desirable, and any other documents required by Secured Party,
to perfect or maintain the security interest granted herein in the Collateral or
to effect the purposes of this Agreement. Debtor further authorizes the filing
of any statement or instrument with the United States Patent Office that Secured
Party determines to file arising out of or relating to any or all of the Patent
Rights. Debtor’s authorization does not constitute any consent or acknowledgment
by Secured Party that anything other than filing of Financing Statements in the
office of the Secretary of State in the state of Debtor’s formation is required
to perfect Secured Party’s security interest in the Patent Rights.

 

- 8 -

 

 

L.           Debtor will at all times during normal business hours allow Secured
Party or its agents to examine and inspect the Collateral, as well as Debtor’s
books and records relating thereto, and to make extracts and copies of them.

 

M.         Debtor will report, in a form reasonably satisfactory to Secured
Party, such information as Secured Party may reasonably request regarding the
Collateral; such reports shall be for such periods, shall reflect Debtor’s
records as of such times and shall be rendered with such frequency as Secured
Party may reasonably designate. All information heretofore or hereafter
furnished by Debtor to Secured Party is or will be true and correct in all
material respects as of the date with respect to which such information is or
will be furnished.

 

N.          Debtor shall not become a party to any restructuring of its form of
business or participate in any consolidation, merger, liquidation or dissolution
without Secured Party’s prior written consent.

 

O.          Debtor will not change Debtor’s name or state of organization.

 

P.           Debtor is not in violation of any applicable federal, municipal or
county statute, regulation or ordinance that may materially and adversely affect
its business, property, assets, operations or conditions, financial or
otherwise, and Debtor has obtained and shall maintain in effect all federal,
state and local licenses and permits necessary to conduct its business
including, but not limited to, any environmental matters relating to the
remediation of contaminated property or the removal of hazardous materials or
otherwise, except where the failure to maintain such licenses and permits could
not reasonably be expected to materially and adversely affect the business,
assets, results of operations, condition (financial or otherwise) or property as
a whole of Debtor.

 

Q.          Debtor hereby irrevocably appoints Secured Party as Debtor’s true
and lawful attorney-in-fact, with full power and authority and in the place and
stead of Debtor and in the name of Debtor or otherwise, from time to time after
the occurrence and continuance of an Event of Default, in Secured Party’s
discretion, to take any action and to execute any instrument that Secured Party
may deem necessary or desirable to accomplish the purposes of this Agreement;
including, without limitation, to receive, endorse and collect all instruments
made payable to Debtor representing any distribution in respect of the
Collateral or any part thereof and to give full discharge for the same; to ask,
demand, collect, sue for, recover, compromise, receive and give acquittance and
receipt for monies due and to become due under or in connection with the
Collateral; to obtain and adjust insurance covering the Collateral; to receive,
endorse and collect any drafts or other instruments and documents in connection
therewith; and to file any claims or take any action or institute any
proceedings that Secured Party may deem to be necessary or desirable for the
collection thereof, provided, however, that unless an Event of Default has
occurred and is continuing, Secured Party may act as such attorney-in-fact only
with respect to signing and recording financing and continuation statements
under the Uniform Commercial Code.

 

- 9 -

 

 

R.           Debtor agrees that from time to time, at the expense of Debtor, it
will promptly execute and deliver all further instruments and documents, and
take all further action, that may be reasonably necessary or desirable, or that
Secured Party may reasonably request, in order to perfect and protect any
pledge, assignment or security interest granted or purported to be granted by
Debtor under this Agreement or to enable Secured Party to exercise and enforce
its rights and remedies hereunder with respect to any Collateral. Debtor hereby
authorizes Secured Party to file one or more financing or continuation
statements, and amendments thereto, relating to all or any part of the
Collateral. A photocopy or other reproduction of this Agreement or any Financing
Statement covering the Collateral or any part thereof shall be sufficient as a
Financing Statement where permitted by law. Debtor will furnish to Secured Party
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with such Collateral as
Secured Party may reasonably request, all in reasonable detail.

 

S.            Upon Secured Party’s request, Debtor shall deliver all stock
certificates evidencing Debtor’s interest in any corporation (together with duly
executed stock powers for each of the same) and all certificates evidencing
Debtor’s interest in any limited liability company or partnership (together with
executed powers for each such certificate), which interests constitute
investment property under the Uniform Commercial Code, and upon Secured Party’s
request, Debtor shall promptly (i) deliver to Secured Party possession all
notes, instruments or warrants (together with any necessary endorsements) owned
by Debtor; or (ii) enter into one or more control (or similar) agreement(s) with
Secured Party and any applicable securities intermediary or depository with
respect to any security entitlements or other investment property, or any
deposit account, of Debtor, in the case of each of clauses (i) and (ii) above,
in a form satisfactory to Secured Party. All stock certificates, other
certificates and other Collateral delivered to Secured Party pursuant to clause
(i) in the preceding sentence, and all other investment property and deposit
accounts which are the subject of a control (or similar) agreement entered into
pursuant to clause (ii) in the preceding sentence (collectively, the “Investment
Collateral”).

 

T.           Except as otherwise provided in this Section 5.T, Debtor shall
continue to collect, at its own expense, all amounts due or to become due to
Debtor in respect of any Accounts. In connection with such collections, Debtor
may take (and, at Secured Party’s direction, shall take) such action as Debtor
or Secured Party may reasonably deem necessary or advisable to enforce
collection of such Accounts; provided, however, that Secured Party shall have
the right at any time, upon the occurrence and during the continuance of an
Event of Default, to notify the obligors under Accounts of the assignment of
such Accounts to Secured Party and to direct such obligors to make payment of
all amounts due or to become due to Debtor thereunder directly to Secured Party
and, upon such notification and at the expense of Debtor, to enforce collection
of any such Accounts, and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Debtor might have done.
After receipt by Debtor of the notice from Secured Party referred to in the
proviso to the preceding sentence, (i) all amounts and proceeds (including
instruments) received by Debtor in respect of the Accounts shall be received in
trust for the benefit of Secured Party hereunder, shall be segregated from other
funds of Debtor and shall be forthwith paid over to Secured Party in the same
form as so received (with any necessary endorsement); and (ii) Debtor shall not
adjust, settle or compromise the amount or payment of any such Account, release
wholly or partly any obligor thereof, or allow any credit or discount thereon.

 

- 10 -

 

 

U.           So long as no Event of Default has occurred and is continuing,
Debtor shall be entitled to receive and retain any and all dividends, interest
and other distributions paid in respect of investment property that is
Collateral; provided, however, that any and all (i) dividends, interest and
other distributions paid or payable other than in cash in respect of, and
instruments and other property received, receivable or otherwise distributed in
respect of, or in exchange for, such Collateral; (ii) dividends and other
distributions paid or payable in cash in respect of such Collateral in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in-surplus; and (iii) cash
paid, payable or otherwise distributed in respect of principal of, or in
redemption of, or in exchange for, such Collateral, shall be forthwith delivered
to Secured Party to hold as Collateral and shall, if received by Debtor, be
received in trust for the benefit of Secured Party, be segregated from the other
property or funds of Debtor and be forthwith delivered to Secured Party as
Collateral in the same form as so received (with any necessary endorsement).

 

V.           If from time to time after the date of this Agreement any
Commercial Tort Claim accrues to Debtor or Debtor discovers it has any
Commercial Tort Claim, then Debtor will promptly, and in any case within fifteen
(15) calendar days, execute and deliver to Secured Party one or more duly
completed and executed addenda to this Agreement in the form attached hereto as
Exhibit E describing such Commercial Tort Claim.

 

6.            REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants,
except as set forth on the Disclosure Schedule, which exceptions shall be deemed
to be part of the representations and warranties made hereunder, that the
following representations are true and complete as of the date hereof:

 

A.           Debtor has the right and power and is duly authorized, to enter
into and perform its Obligations hereunder, and Debtor’s execution, performance
and delivery of this Agreement does not and will not conflict with the
provisions of any statute, regulation, ordinance or rule of law, or violate or
contravene any provision of the certificate of formation, by-laws or any other
organizational document of Debtor.

 

B.           Debtor owns all right, title and interest to the Collateral, free
and clear of any security interest or other encumbrance of any kind, except for
the security interests created by the Credit Agreement, this Agreement or
another Loan Document or permitted under the Loan Documents, and the Patent
Rights listed on Exhibit A lists all of the patents and patent applications of
Debtor. Debtor has obtained and properly recorded previously executed
assignments for the Patents as necessary to fully perfect its rights and title
therein in accordance with governing law and regulations in each respective
jurisdiction. There are no actions, suits, investigations, claims, or
proceedings threatened, pending, or in progress relating in any way to the
Patent Rights. To Debtor’s knowledge, all inventors named on the Patents are
true and correct.

 

- 11 -

 

 

C.           Except to the extent that Secured Party must take possession of
Collateral to perfect the security interest granted pursuant to this Agreement,
all filings and other actions necessary or desirable to perfect and protect the
security interest in the Collateral created under this Agreement have been or
will be (in the case of Financing Statements to be filed in connection herewith,
it being understood that Secured Party may file the same on or after the date
hereof) duly made or taken and are or will be in full force and effect; and this
Agreement creates in favor of Secured Party a valid and, together with such
filings, when effected, and other actions, perfected first priority security
interest in the Collateral subject only to the security interest or liens
permitted hereunder, securing the payment of the Obligations to the extent such
first priority security interest can be perfected by filing a UCC-1 Financing
Statement (except that in order for Secured Party’s liens on certain investment
property, including, without limitation, any Investment Collateral, to maintain
its first priority status or, in the case of a deposit account, to be perfected,
Secured Party and Debtor may need to take the actions contemplated in Section
5.R).

 

D.           No consent of any other individual, partnership, corporation
(including a business trust), joint stock company, trust, unincorporated
association, joint venture, limited liability company or other entity, or a
government or any political subdivision or agency thereof (each of the foregoing
a “Person”) and no authorization, approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or other third
party is required either (i) for the grant by Debtor of the pledges, assignments
and security interests granted by this Agreement or for the execution, delivery
or performance of this Agreement by Debtor; (ii) for the perfection or
maintenance of the pledges, assignments and security interests created under
this Agreement in favor of Secured Party (including the first priority nature of
such pledges, assignments or security interests), except for the filing of
financing and continuation statements under the Uniform Commercial Code; or
(iii) for the exercise by Secured Party of the remedies in respect of the
Collateral pursuant to this Agreement.

 

E.            Debtor’s state of organization is as set forth in the preamble of
this Agreement. Debtor is a company duly formed, validly existing, and in good
standing under the laws of its state of organization.

 

F.            Debtor’s exact legal name is as set forth in the preamble of this
Agreement.

 

G.           To Debtor’s knowledge, and except as may be disclosed by Debtor to
Secured Party from time to time, there is no obligation imposed by a
standards-setting organization to license any of the Patents on particular terms
or conditions. Except as described in the Disclosure Schedule attached hereto,
and except for the license granted by Debtor to Crossroads Systems, Inc., no
licenses under the Patents have been granted to or any other party and Debtor
will not be subject to any covenant not to sue or other restrictions on its
enforcement or enjoyment of the Patent Rights.

 

H.           None of the Patents has ever been found invalid, unpatentable, or
unenforceable for any reason in any proceeding and Debtor does not know of and
has not received any notice or information of any kind suggesting that the
Patents may be invalid, unpatentable, or unenforceable other than (i) official
notices from patent offices in the course of patent prosecution and
(ii) allegations from third parties in litigation with Debtor or invited by
Debtor to take a license under certain of the Patents. If any of the Patents are
terminally disclaimed to another patent or patent application, all patents and
patent applications subject to such terminal disclaimer are included in the
Patents. To the extent “small entity” fees were paid to the United States Patent
and Trademark Office for any Patent, such reduced fees were then appropriate
because the payor qualified to pay “small entity” fees at the time of such
payment and specifically had not licensed rights in any of the Patents to an
entity that was not a “small entity.”

 

- 12 -

 

 

I.            To Debtor’s knowledge, none of Debtor, any prior owner or their
respective agents or representatives have engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate any of the
Patents or hinder their enforcement.

 

J.            Except as described in the Disclosure Schedule attached hereto,
Debtor has not (i) put a third party on notice of actual or potential
infringement of any of the Patents; (ii) invited any third party to enter into a
license under any of the Patents; or (iii) initiated any enforcement action with
respect to any of the Patents.

 

K.           Except as described in the Disclosure Schedule attached hereto,
none of the Patents has been involved in any re-examination, supplemental
examination, reissue, interference proceeding or any similar proceeding. None of
the Patents is currently involved in any reexamination, supplemental
examination, reissue, interference proceeding, or any similar proceeding, and no
such proceedings are currently pending or, to the Debtor's knowledge,
threatened.

 

L.           All maintenance fees, annuities, and other amounts due or payable
on the Patents have been timely paid.

 

7.            RIGHTS AND REMEDIES.

 

A.           Upon the occurrence and during the continuance of any Event of
Default, Secured Party shall have all rights and remedies provided by law,
including but not limited to those of a secured party under the Local UCC, in
addition to the rights and remedies provided herein or in the Loan Documents and
Secured Party may, in its sole discretion, require Debtor to assemble the
Collateral and make it available to Secured Party at a place to be designated by
Secured Party that is reasonably convenient to Debtor and Secured Party, and
without notice except as specified below, dispose of the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as Secured Party may deem commercially reasonable. If
notice of disposition of Collateral is required by law, ten (10) days prior
notice by Secured Party to Debtor designating the time and place of any public
sale or the time after which any private sale or other intended disposition of
Collateral is to be made shall be deemed to be reasonable notice thereof.
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given. Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Upon the sale of Collateral at any public or
private sale, Secured Party may credit bid and purchase (as determined by
Secured Party in its sole discretion) all or any portion of the Collateral. In
the event Secured Party institutes an action to recover any Collateral or seeks
recovery of any Collateral by way of a prejudgment remedy in an action against
Debtor, Debtor waives the posting of any bond which might otherwise be required.
All Secured Party’s rights and remedies shall be cumulative and none are
exclusive.

 

- 13 -

 

 

B.           All cash proceeds received by Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of Secured Party, be held by Secured Party as collateral
for, and/or then or at any time thereafter applied in whole or in part by
Secured Party against, all or any part of the Obligations in such order as
Secured Party shall elect. Any surplus of such cash or cash proceeds held by
Secured Party and remaining after payment in full of all the Obligations shall
be paid over to Debtor or to whomsoever may be lawfully entitled to receive such
surplus.

 

C.           Secured Party may exercise any and all rights and remedies of
Debtor under or in respect of the Collateral.

 

D.           Upon the occurrence and during the continuance of any Event of
Default, all payments received by Debtor under or in respect of the Collateral
shall be received in trust for the benefit of Secured Party, shall be segregated
from other funds of Debtor and shall be forthwith paid over to Secured Party in
the same form as so received (with any necessary endorsement).

 

E.           Notwithstanding anything to the contrary contained in this
Agreement, Secured Party’s rights and remedies hereunder are limited by and
subject to the terms and provisions of Section 10.6 of the Credit Agreement.

 

8.          SECURED PARTY MAY PERFORM.

 

A.           Whether or not an Event of Default shall have occurred, if Debtor
fails to perform any agreement contained herein, Secured Party may, in its sole
discretion, itself perform, or cause performance of, such agreement, and the
reasonable expenses of Secured Party incurred in connection therewith shall be
Obligations and shall be payable by Debtor under Section 9.C or otherwise. The
powers conferred upon Secured Party hereunder are solely for the protection of
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers.

 

B.           Except for the safe custody of any Collateral in its possession and
the accounting for monies actually received by it hereunder, Secured Party shall
have no duty as to any Collateral, whether or not Secured Party has or is deemed
to have knowledge of such matters, or as to the taking of any necessary steps to
preserve rights against any parties or any other rights pertaining to any
Collateral. Secured Party shall be deemed to have exercised reasonable care in
the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which Secured Party
accords its own property.

 

9.            INDEMNITY EXPENSES.

 

A.           Debtor agrees to indemnify and hold harmless Secured Party and each
of its Affiliates, officers, directors, employees, agents and advisors (each an
“Indemnified Party”) from and against any and all claims, losses and liabilities
arising out of or in connection with or by reason of this Agreement or any of
the transactions contemplated herein, except to the extent such claims, losses
or liabilities result from such Indemnified Party’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.

 

- 14 -

 

 

B.           Debtor hereby agrees not to assert any claim against any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to this
Agreement or the other Loan Documents.

 

C.           Debtor will, upon demand, pay to each applicable Indemnified Party
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, that such Indemnified
Party may incur in connection with (i) the administration of this Agreement;
(ii) the custody, preservation, use or operation of, or the sale of, collection
from or other realization upon, any of the Collateral; (iii) the exercise or
enforcement of any of the rights of such Indemnified Party hereunder and under
the other Loan Documents; (iv) the failure by Debtor to perform or observe any
of the provisions hereof; or (v) any action by Secured Party under Section 8.A.

 

10.          AMENDMENTS; WAIVERS. No amendment or waiver of any provision of
this Agreement, and no consent to any departure by Debtor herefrom, shall in any
event be effective unless the same shall be in writing and signed by Secured
Party, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

11.          NOTICES. All notices, consents, requests, approvals, demands, or
other communication by any party to this Agreement must be in writing and shall
be deemed to have been validly served, given, or delivered: (a) upon the earlier
of actual receipt and three (3) Business Days after deposit in the U.S. mail,
first class, registered or certified mail return receipt requested, with proper
postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission (except that, if not given during normal business hours
for the recipient, shall be deemed to have been given at the opening of business
on the next Business Day for the recipient); (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be sent to Secured
Party, addressed to it and sent to the address, facsimile number or email
address as follows: if to Secured Party, c/o Perkins Coie LLP, 30 Rockefeller
Plaza, 22nd Floor, New York, New York 10112-0015, Attention: Richard T. Ross,
Esq., with a copy to Perkins Coie LLP, 4 Embarcadero Center, Suite 2400, San
Francisco, California 94111, Attention: Teresa M. Tate, Esq., and if to Debtor,
addressed to Debtor at the address of Debtor set forth on Exhibit A, or at such
other address as shall be designated by such party in a written notice to each
other party complying as to delivery with the terms of this Section.

 

12.          CONTINUING SECURITY INTEREST; ASSIGNMENT UNDER THE NOTE. This
Agreement shall create a continuing security interest in the Collateral and
shall (a) remain in full force and effect until the indefeasible payment in full
in cash of the Obligations; (b) be binding upon Debtor, its successors and
assigns; and (c) inure, together with the rights and remedies of Secured Party
hereunder, to the benefit of Secured Party and its respective successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), Secured Party, upon the compliance with the requirements therefor set forth
in the Credit Agreement, may assign or otherwise transfer all or any portion of
its rights and obligations under the Note, Pledge and Security Agreement (each
as defined in the Credit Agreement) or any or all of the other Loan Documents to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to Secured Party in this Agreement or
otherwise.

 

- 15 -

 

 

13.          TERMINATION. Upon the payment in full in cash of the Obligations,
the pledge, assignment and security interest granted hereby shall terminate and
all rights to the Collateral shall revert to Debtor. Upon any such termination,
Secured Party will, at its own expense, provide a termination of any fixture
filings filed in connection with the Collateral and return any Collateral to
Debtor and, at Debtor’s expense, execute and deliver to Debtor such additional
documents as Debtor shall reasonably request to evidence such termination.

 

14.          SECURITY INTEREST ABSOLUTE.

 

A.           The obligations of Debtor under this Agreement are independent of
the Obligations of Debtor under or in respect of the Loan Documents, and a
separate action or actions may be brought and prosecuted against Debtor to
enforce this Agreement, irrespective of whether any action is brought against
Debtor or whether Debtor is joined in any such action. All rights of Secured
Party and the pledge, assignment and security interest hereunder, and all
obligations of Debtor hereunder, shall be irrevocable, absolute and
unconditional irrespective of, and Debtor hereby irrevocably waives (to the
maximum extent permitted by applicable law) any defenses it may now have or may
hereafter acquire in any way relating to, any or all of the following:

 

(i)          Any lack of validity or enforceability of any Loan Document or any
other agreement or instrument relating thereto;

 

(ii)         Any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations under or in respect of the Loan
Documents or any other amendment or waiver of or any consent to any departure
from any Loan Document, including, without limitation, any increase in the
Obligations resulting from the extension of additional credit to Debtor or
otherwise;

 

(iii)        Any taking, exchange, release or non-perfection of any Collateral
or any other collateral, or any taking, release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Obligations;

 

(iv)        Any manner of application of any Collateral or any other collateral,
or proceeds thereof, to all or any of the Obligations so long as such
application is permitted by this Agreement, or any manner of sale or other
disposition of any Collateral or any other collateral for all or any of the
Obligations under or in respect of the Loan Documents or any other assets of
Debtor so long as such sale or other disposition is permitted by applicable law;

 

(v)         Any change, restructuring or termination of the organizational
structure or existence of Debtor;

 

(vi)        Any failure of Secured Party to disclose to Debtor any information
relating to the business, condition (financial or otherwise), operations,
performance, assets, nature of assets, liabilities or prospects of Debtor now or
hereafter known to Secured Party (Debtor waiving any duty on the part of Secured
Party to disclose such information); or

 

- 16 -

 

 

(vii)       Any failure of any other Person to execute this Agreement or any
other Loan Document, guaranty or agreement or the release or reduction of
liability of Debtor with respect to the Obligations.

 

B.           This Agreement shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Obligations is
rescinded or must otherwise be returned by Secured Party or by any other Person
upon the insolvency, bankruptcy or reorganization of Debtor or otherwise, all as
though such payment had not been made.

 

15.          MISCELLANEOUS.

 

A.           Any failure or delay by Secured Party to require strict performance
by Debtor of any of the provisions, warranties, terms and conditions contained
herein or in any other agreement, document or instrument shall not affect
Secured Party’s right to demand strict compliance and performance therewith, and
any waiver of any default shall not waive or affect any other default, whether
prior or subsequent thereto, and whether of the same or of a different type.
None of the warranties, conditions, provisions and terms contained herein or in
any other agreement, document or instrument shall be deemed to have been waived
by any act or knowledge of Secured Party, its agents, officers or employees;
such a waiver may be effected only by an instrument in writing, signed by an
officer of Secured Party, directed to Debtor and specifying such waiver.

 

B.           This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, is an original, and all taken together, constitute one Agreement.

 

C.           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to its rules of conflict
of law, except Section 5-1401 of the New York General Obligations Law.

 

D.           Debtor hereby irrevocably submits to the nonexclusive jurisdiction
of any New York State or Federal court sitting in the County of New York over
any suit, action, or proceeding arising out of or relating to this Agreement or
any Loan Document, and Debtor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, the service
of process in any such suit, action, or proceeding in any New York State or
Federal court sitting in the County of New York may be made by certified or
registered mail, return receipt requested, or overnight mail with a reputable
national carrier, directed to the Debtor at the address indicated in
Paragraph 11, and service so made shall be complete (5) days after the same
shall have been so mailed (one day in case of an overnight mail service).

 

- 17 -

 

  

E.           EACH OF DEBTOR AND SECURED PARTY HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY DEBTOR AND SECURED PARTY, AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. DEBTOR AND SECURED PARTY ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER.

 

F.           DEBTOR HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION
WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY OR ON BEHALF OF SECURED PARTY
UNDER THIS AGREEMENT, ANY AND EVERY RIGHT BORROWER MAY HAVE TO (I) INJUNCTIVE
RELIEF; (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN COMPULSORY
COUNTERCLAIMS); AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING.

 

G.           In the event any section or provisions hereunder is or shall come
into conflict with any section or provision of the Note or the Credit Agreement,
the Note or the Credit Agreement (as applicable) shall control.

 

H.           This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the parties; provided, however, that no party may
assign or transfer its interest hereunder or thereunder.

 

I.            Oral agreements or commitments to loan money, extend credit or
forbear from enforcing repayment of a debt, including promises to extend or
renew such debt are not enforceable. To protect you (borrower(s)) and us
(creditor) from misunderstanding or disappointment, any agreements we reach
covering such matters are contained in this writing, which is the complete and
exclusive statement of the agreement between us, except as we may later agree in
writing to modify it.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 18 -

 

  

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the date written above.

 

  KIP CR P1 LP,   a Delaware limited partnership       By: KIP CR P1 GP LLC, its
General Partner           By: /s/ Constantine M. Dakolias       Name:
Constantine M. Dakolias       Title: President

 

[Signature Page to KIP CR P1 LP Security and Guaranty Agreement]

 

 

 

 

EXHIBIT A

 

PATENT RIGHTS

 

The “Patent Rights” shall include and consist of all of the following,
singularly and collectively:

 

(a)          all of the patent applications and patents of KIP CR P1 LP,
including, without limitation, the patent applications and patents listed in the
table below, but excluding the ‘972 Patents (as defined in the Credit Agreement)
(the “Patents”);

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor 6,041,381    US  
02-05-1998  FIBRE CHANNEL TO SCSI ADDRESSING METHOD AND SYSTEM
Geoffrey B. Hoese 6,138,161    US   02-18-1999  METHOD AND SYSTEM FOR
MAINTAINING RESERVE COMMAND RELATIONSHIPS IN A FIBRE CHANNEL NETWORK
Robert A. Reynolds 6,148,421    US   05-29-1998  ERROR DETECTION AND RECOVERY
FOR SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL PROTOCOL
Geoffrey B. Hoese 6,151,331    US   09-23-1998  SYSTEM AND METHOD FOR PROVIDING
A PROXY FARP FOR LEGACY STORAGE DEVICES
Stephen K. Wilson 6,199,112    US   09-23-1998  SYSTEM AND METHOD FOR RESOLVING
FIBRE CHANNEL DEVICE ADDRESSES ON A NETWORK USING THE DEVICE'S FULLY QUALIFIED
DOMAIN NAME
Stephen K. Wilson 6,205,141    US   06-30-1999  METHOD AND SYSTEM FOR UN-TAGGED
COMMAND QUEUING
Keith M. Arroyo 6,314,488    US   05-12-1998  SYSTEM FOR SEGMENTING A FIBRE
CHANNEL ARBITRATED LOOP TO A PLURALITY OF LOGICAL SUB-LOOPS USING SEGEMENTATION
ROUTER AS A MASTER TO CAUSE THE SEGMENTATION OF PHYSICAL ADDRESSES
Brian R. Smith 6,341,315    US   02-26-1999  STREAMING METHOD AND SYSTEM FOR
FIBRE CHANNEL NETWORK DEVICES
Keith M. Arroyo 6,392,570    US   09-14-2000  METHOD AND SYSTEM FOR DECODING
8-BIT/10-BIT DATA USING LIMITED WIDTH DECODERS
Thomas W. Bucht 6,643,693    US   09-15-1998  METHOD AND SYSTEM FOR MANAGING I/O
TRANSMISSIONS IN A FIBRE CHANNEL NETWORK AFTER A BREAK IN COMMUNICATION
Robert A. Reynolds 6,650,656    US   02-28-2002  METHOD AND SYSTEM FOR
RECONCILING EXTENDED COPY COMMAND TARGET DESCRIPTOR LENGTHS
John F. Tyndall 6,654,824    US   10-03-2001  HIGH-SPEED DYNAMIC MULTI-LANE
DESKEWER
Diego Fernando Vila               



[Exhibit A to KIP CR P1 LP Security and Guaranty Agreement]

 



 

 

  

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor 6,668,290    US  
10-24-2000  SYSTEM AND METHOD FOR CONTROLLING READOUT OF FRAME DATA FROM BUFFER
Michael A. Nelson 6,704,809    US   02-28-2002  METHOD AND SYSTEM FOR
OVERLAPPING DATA FLOW WITHIN A SCSI EXTENDED COPY COMMAND
John F. Tyndall 6,704,836    US   11-13-2002  METHOD FOR DYNAMIC CONTROL OF
CONCURRENT EXTENDED COPY TASKS
Robert M. Griswold, Jr. 6,718,402    US   11-29-2000  METHOD AND SYSTEM FOR
PERSISTENT UNIT ATTENTION IN A FIBRE CHANNEL STORAGE ROUTER
Keith Arroyo 6,757,348    US   10-04-2001  HIGH-SPEED COORDINATED MULTI-CHANNEL
ELASTIC BUFFER
Diego Fernando Vila 6,804,753    US   10-04-2002  PARTITIONED LIBRARY
William H. Moody II 6,848,007    US   11-10-2000  A SYSTEM FOR MAPPING ADDRESSES
OF SCSI DEVICES BETWEEN PLURALITY OF SANS THAT CAN DYNAMICALLY MAP SCSI DEVICE
ADDRESSES ACROSS A SAN EXTENDER
Robert Allen Reynolds 6,894,979    US   04-24-2001  NETWORK ANALYZER/SNIFFER
WITH MULTIPLE PROTOCOL CAPABILITIES
David G. Lee 6,922,391    US   11-07-2000  METHOD AND SYSTEM FOR DECREASING
ROUTING LATENCY FOR SWITCHING PLATFORMS WITH VARIABLE CONFIGURATION
Steve King 6,965,934    US   11-10-2000  ENCAPSULATION PROTOCOL FOR LINKING
STORAGE AREA NETWORKS OVER A PACKET-BASED NETWORK
Robert A. Reynolds 6,970,942    US   11-07-2000  METHOD OF ROUTING HTTP AND FTP
SERVICES ACROSS HETEROGENEOUS NETWORKS
Steve King 6,977,897    US   10-24-2000  SYSTEM AND METHOD FOR JITTER
COMPENSATION IN DATA TRANSFERS
Michael A. Nelson 7,024,591    US   07-12-2002  MECHANISM FOR ENABLING ENHANCED
FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT PATHS USING SCSI LEVEL COMMANDS
William H. Moody II 7,127,572    US   02-19-2004  CONSOLIDATION OF UNIT
ATTENTIONS
John F. Tyndall 7,185,028    US   03-11-2003  DATA FILES SYSTEMS WITH
HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS
Ulrich Lechner 7,251,708    US   08-07-2003  SYSTEM AND METHOD FOR MAINTAINING
AND REPORTING A LOG OF MULTI-THREADED BACKUPS
Steven A. Justiss 7,254,329    US   03-05-2004  METHOD AND SYSTEM FOR
MULTI-INITIATOR SUPPORT TO STREAMING DEVICES IN A FIBRE CHANNEL NETWORK
Robert A. Reynolds               



[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 



 

 

 



Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor 7,310,696    US  
01-27-2005  METHOD AND SYSTEM FOR COORDINATING INTEROPERABILITY BETWEEN DEVICES
OF VARYING CAPABILITIES IN A NETWORK
John B. Haechten 7,327,223    US   01-26-2005  METHOD AND SYSTEM FOR
DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS
Bryan Schlinger 7,333,489    US   10-24-2000  SYSTEM AND METHOD FOR STORING
FRAME HEADER DATA
Michael A. Nelson 7,350,114    US   09-01-2005  MECHANISM FOR ENABLING ENHANCED
FIBRE CHANNEL ERROR RECOVERY ACROSS REDUNDANT PATHS USING SCSI LEVEL COMMANDS
William H. Moody II 7,370,173    US   01-28-2005  METHOD AND SYSTEM FOR
PRESENTING CONTIGUOUS ELEMENT ADDRESSES FOR A PARTITIONED MEDIA LIBRARY
Steven A. Justiss 7,415,564    US   08-15-2007  METHOD AND SYSTEM FOR
COORDINATING INTEROPERABILITY BETWEEN DEVICES OF VARYING FUNCTIONALITY IN A
NETWORK
John B. Haechten 7,424,075    US   07-31-2003  PSEUDORANDOM DATA PATTERN
VERIFIER WITH AUTOMATIC SYNCHRONIZATION
Diego F. Vila 7,428,613    US   06-29-2004  SYSTEM AND METHOD FOR CENTRALIZED
PARTITIONED LIBRARY MAPPING
Steven A. Justiss 7,447,852    US   12-22-2004  SYSTEM AND METHOD FOR MESSAGE
AND ERROR REPORTING FOR MULTIPLE CONCURRENT EXTENDED COPY COMMANDS TO A SINGLE
DESTINATION DEVICE
Steven A. Justiss 7,448,049    US   08-22-2003  SYSTEM AND METHOD OF SUPPORTING
KERNEL FUNCTIONALITY
Lisheng Xing 7,451,291    US   01-28-2005  SYSTEM AND METHOD FOR MODE SELECT
HANDLING FOR A PARTITIONED MEDIA LIBRARY
Steven A. Justiss 7,453,348    US   06-18-2007  METHOD AND SYSTEM FOR
DISTRIBUTING MANAGEMENT INFORMATION OVER POWER NETWORKS
Bryan Schlinger 7,454,565    US   06-29-2004  SYSTEM AND METHOD FOR DISTRIBUTED
PARTITIONED LIBRARY MAPPING
Steven A. Justiss 7,500,047    US   12-03-2004  SYSTEM AND METHOD FOR PROCESSING
COMMANDS
John F. Tyndall 7,505,980    US   11-07-2003  SYSTEM AND METHOD FOR CONTROLLING
ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES
John F. Tyndall 7,508,756    US   03-28-2005  METHOD AND SYSTEM FOR DECREASING
ROUTING LATENCY FOR SWITCHING PLATFORMS WITH VARIABLE CONFIGURATION
Steve King               



[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 



 

 

 



Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor 7,509,330    US  
09-03-2004  APPLICATION-LAYER MONITORING OF COMMUNICATION BETWEEN ONE OR MORE
DATABASE CLIENTS AND ONE OR MORE DATABASE SERVERS
David B. Ewing 7,529,753    US   09-03-2004  PROVIDING APPLICATION-LAYER
FUNCTIONALITY BETWEEN ONE OR MORE DATABASE CLIENTS AND ONE OR MORE DATABASE
SERVERS
David B. Ewing 7,552,294    US   12-22-2004  SYSTEM AND METHOD FOR PROCESSING
MULTIPLE CONCURRENT EXTENDED COPY COMMANDS TO A SINGLE DESTINATION DEVICE
Steven A. Justiss 7,584,190    US   02-16-2007  DATA FILES SYSTEMS WITH
HIERARCHICAL RANKING FOR DIFFERENT ACTIVITY GROUPS
Ulrich Lechner 7,584,318    US   11-02-2007  APPARATUS FOR COORDINATING
INTEROPERABILITY BETWEEN DEVICES OF VARYING CAPABILITIES IN A NETWORK
John B. Haechten 7,603,449    US   06-10-2002  SYSTEM AND METHOD FOR INQUIRY
CACHING
Stephen G. Dale 7,711,805    US   12-22-2004  SYSTEM AND METHOD FOR COMMAND
TRACKING
Stephen G. Dale 7,711,871    US   08-30-2004  INTERFACE DEVICE AND METHOD FOR
COMMAND PROCESSING
John B. Haechten 7,711,913    US   04-20-2007  SYSTEM AND METHOD FOR BACKING UP
EXTENDED COPY COMMANDS
William H. Moody II 7,716,406    US   03-01-2006  METHOD AND SYSTEM FOR
PERSISTENT RESERVATION HANDLING IN A MULTI-INITIATOR ENVIRONMENT
John F. Tyndall 7,752,384    US   11-07-2003  SYSTEM AND METHOD FOR CONTROLLING
ACCESS TO MEDIA LIBRARIES
William H. Moody II 7,752,416    US   09-25-2008  SYSTEM AND METHOD FOR
DISTRIBUTED PARTITIONED LIBRARY MAPPING
Steven A. Justiss 7,788,413    US   04-29-2005  METHOD AND SYSTEM FOR HANDLING
COMMANDS REQUESTING MOVEMENT OF A DATA STORAGE MEDIUM BETWEEN PHYSICAL MEDIA
LIBRARIES
Steven A. Justiss 7,827,261    US   12-22-2004  SYSTEM AND METHOD FOR DEVICE
MANAGEMENT
Robert M. Griswold, Jr. 7,831,621    US   09-27-2007  SYSTEM AND METHOD FOR
SUMMARIZING AND REPORTING IMPACT OF DATABASE STATEMENTS
Kevin Banks 7,895,160    US   01-26-2009  APPLICATION-LAYER MONITORING OF
COMMUNICATION BETWEEN ONE OR MORE DATABASE CLIENTS AND ONE OR MORE DATABASE
SERVERS
David B. Ewing 7,899,945    US   04-30-2010  INTERFACE DEVICE AND METHOD FOR
COMMAND PROCESSING
John B. Haechten               



[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 



 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor 7,904,539    US  
03-13-2009  SYSTEM AND METHOD FOR SERVICING INQUIRY COMMANDS ABOUT TARGET
DEVICES IN STORAGE AREA NETWORK
Stephen G. Dale 7,908,252    US   03-19-2008  SYSTEM AND METHOD FOR VERIFYING
PATHS TO A DATABASE
Matthew Eugene Landt 7,908,366    US   02-01-2008  MEDIA LIBRARY MONITORING
SYSTEM AND METHOD
Robert C. Sims 7,912,053    US   03-23-2009  METHOD AND SYSTEM FOR DECREASING
ROUTING LATENCY FOR SWITCHING PLATFORMS WITH VARIABLE CONFIGURATION
Steve King 7,941,597    US   06-07-2010  SYSTEM AND METHOD FOR CONTROLLING
ACCESS TO MEDIA LIBRARIES
William H. Moody II 7,962,513    US   10-30-2006  SYSTEM AND METHOD FOR DEFINING
AND IMPLEMENTING POLICIES IN A DATABASE SYSTEM
David Boles 7,971,006    US   01-28-2005  SYSTEM AND METHOD FOR HANDLING STATUS
COMMANDS DIRECTED TO PARTITIONED MEDIA LIBRARY
Steven A. Justiss 7,971,019    US   02-23-2009  SYSTEM AND METHOD FOR
CONTROLLING ACCESS TO MULTIPLE PHYSICAL MEDIA LIBRARIES
John F. Tyndall 7,974,215    US   02-04-2008  SYSTEM AND METHOD OF NETWORK
DIAGNOSIS
Robert C. Sims 7,975,124    US   04-16-2010  SYSTEM AND METHOD FOR DISTRIBUTED
PARTITIONED LIBRARY MAPPING
Steven A. Justiss 7,984,073    US   06-15-2005  SYSTEM AND METHOD FOR PROVIDING
SERVICE MANAGEMENT IN A DISTRIBUTED DATABASE SYSTEM
Jack Basiago 8,156,215    US   10-29-2010  SYSTEM AND METHOD FOR DEVICE
MANAGEMENT
Robert M. Griswold, Jr. 8,250,378    US   02-04-2008  SYSTEM AND METHOD FOR
ENABLING ENCRYPTION
Robert C. Sims 8,271,673    US   08-09-2004  STREAMING METHOD AND SYSTEM FOR
FIBRE CHANNEL NETWORK DEVICES
Keith M. Arroyo 8,341,211    US   09-14-2007  SYSTEM AND METHOD FOR INQUIRY
CACHING IN A STORAGE AREA NETWORK
Stephen G. Dale

11/801,809


US 2008/0282265

    US   05-11-2007  METHOD AND SYSTEM FOR NON-INTRUSIVE MONITORING OF LIBRARY
COMPONENTS
Michael R. Foster

12/025,436


US 2009/0198737

    US   02-04-2008  SYSTEM AND METHOD FOR ARCHIVE VERIFICATION
Robert C. Sims

12/115,218


US 2009/0274300

    US   05-05-2008  METHOD FOR CONFIGURING THE ENCRYPTION POLICY FOR A FIBRE
CHANNEL DEVICE
Patrick S. Tou               



[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 



 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor

12/692,403

US 2010/0182887

    US   01-22-2010  SYSTEM AND METHOD FOR IDENTIFYING FAILING DRIVES OR MEDIA
IN MEDIA LIBRARY
William H. Moody II

13/042,209

US 2011/0161584

    US   03-07-2011  SYSTEM AND METHOD FOR INQUIRY CACHING IN A STORAGE AREA
NETWORK
Stephen G. Dale

13/091,877

US 2011/0194451

    US   04-21-2011  SYSTEM AND METHOD OF NETWORK DIAGNOSIS
Robert C. Sims

13/312,068

US 2012/0079131

    US   12-06-2011  STREAMING METHOD AND SYSTEM FOR FIBRE CHANNEL NETWORK
DEVICES
Keith M. Arroyo

13/430,429

US 2012/0185589

    US   03-26-2012  MEDIA LIBRARY MONITORING SYSTEM AND METHOD
Robert C. Sims

13/459,720

US 2012/0221597

    US   04-30-2012  MEDIA LIBRARY MONITORING SYSTEM AND METHOD
Robert C. Sims

13/685,539

US 2013/0080568

    US   11-26-2012  SYSTEM AND METHOD FOR CACHING INQUIRY DATA ABOUT SEQUENTIAL
ACCESS DEVICES
Stephen G. Dale AU 737205    AU   05-29-1998  ERROR DETECTION AND RECOVERY FOR
SEQUENTIAL ACCESS DEVICES IN A FIBRE CHANNEL PROTOCOL
Geoffrey B. Hoese EP 2 526 488    EP   01-18-2011  SYSTEM AND METHOD FOR
IDENTIFYING FAILING DRIVES OR MEDIA IN MEDIA LIBRARY
William H. Moody 12/025,300    US      DETERMINING, DISPLAYING AND USING TAPE
DRIVE SESSION INFORMATION
12/201,956    US      SYSTEM AND METHOD FOR ADJUSTING TO DRIVE SPECIFIC CRITERIA
12/888,954    US      SYSTEM AND METHOD FOR ELIMINATING PERFORMANCE IMPACT OF
INFORMATION COLLECTION FROM MEDIA DRIVES
12/861,609    US      SYSTEM AND METHOD FOR ARCHIVE VERIFICATION ACCORDING TO
POLICIES
12/861,612    US      SYSTEM AND METHOD FOR ARCHIVE VERIFICATION USING MULTIPLE
ATTEMPTS
13/109,192    US      SYSTEM AND METHOD FOR IMPLEMENTING A NETWORKED FILE SYSTEM
UTILIZING A MEDIA LIBRARY
13/267,758    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR
OPTIMIZATION OF TAPE PERFORMANCE
13/267,763    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR
OPTIMIZATION OF TAPE PERFORMANCE USING DISTRIBUTED FILE COPIES
13/267,665    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TRICKLING
DATA TO A HOST
              



 [Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 



 

 

 

Patent or
application no.   Country   Filing Date
(mm-dd-yyyy)  Title of Patent and First Named Inventor 13/267,743    US     
SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RETRIEVING A FILE AFTER AN ERROR
13/451,812    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR A
SELF-DESCRIBING TAPE
13/847,965    US      SYSTEM AND METHOD FOR ENHANCING DATA RELIABILITY AND
RECOVERING FROM MEDIA ERRORS
13/531,310    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR HOST
SYSTEM LTFS AUTO-ADAPTATION
13/532,512    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR
CONTROLLING FILE MIGRATION IN ARCHIVING SYSTEMS
13/532,518    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR
SYNCHRONIZING DATA WRITTEN TO TAPE AND RECOVERING IN THE CASE OF FAILURE
13/485,060    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR RECOVERING
STUB FILES
13/614,857    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR PARTIALLY
SYNCHRONOUS AND PARTIALLY ASYNCHRONOUS MOUNTS/UNMOUNTS IN A MEDIA LIBRARY
13/459,531    US      SYSTEM AND METHOD FOR USING A MEMORY BUFFER TO STREAM DATA
FROM A TAPE TO MULTIPLE CLIENTS
13/480,781    US      SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR TAMPER
PROTECTION IN A DATA STORAGE SYSTEM
102 11 606             PCT/US13/038755                           



(b)          all patents and patent applications (i) to which any of the Patents
directly or indirectly claims priority; or (ii) for which any of the Patents
directly or indirectly forms a basis for priority;

 

(c)          all reissues, reexaminations, extensions, continuations,
continuations in part, continuing prosecution applications, requests for
continuing examinations, divisions, registrations of any item in any of the
foregoing categories (a) and (b);

 

(d)          all foreign patents, patent applications, and counterparts relating
to any item in any of the foregoing categories (a) through (c), including,
without limitation, certificates of invention, utility models, industrial design
protection, design patent protection, and other governmental grants or
issuances;

 

[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 

 

 

 

(e)          all items in any of the foregoing in categories (b) through (d),
whether or not expressly listed as Patents above and whether or not claims in
any of the foregoing have been rejected, withdrawn, cancelled, or the like;

 

(f)          inventions, invention disclosures, and discoveries described in any
of the Patents or any item in the foregoing categories (b) through (e) that (i)
are included in any claim in the Patents or any item in the foregoing categories
(b) through (e); (ii) are subject matter capable of being reduced to a patent
claim in a reissue or reexamination proceeding brought on any of the Patents or
any item in the foregoing categories (b) through (e); or (iii) could have been
included as a claim in any of the Patents or any item in the foregoing
categories (b) through (e), except to the extent any such inventions, invention
disclosures, discoveries or items in the foregoing categories (b)-(e) described
in this category (f) are, or are described or claimed in, any patent or patent
application of Assignor that is not being assigned through this Agreement;

 

(g)          all rights to apply in any or all countries of the world for
patents, certificates of invention, utility models, industrial design
protections, design patent protections, or other governmental grants or
issuances of any type related to any item in any of the foregoing categories (a)
through (f), including, without limitation, under the Paris Convention for the
Protection of Industrial Property, the International Patent Cooperation Treaty,
or any other convention, treaty, agreement, or understanding;

 

(h)          all causes of action (whether known or unknown or whether currently
pending, filed, or otherwise) and other enforcement rights under, or on account
of, any of the Patents or any item in any of the foregoing categories (b)
through (g), including, without limitation, all causes of action and other
enforcement rights for (1) damages; (2) injunctive relief, and (3) any other
remedies of any kind for past, current, and future infringement; and

 

(i)           all rights to collect royalties and other payments under or on
account of any of the Patents or any item in any of the foregoing categories (b)
through (h), excluding any and all license agreements of Assignor existing prior
to the Effective Date (as defined in the Credit Agreement).

 

[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 

 

 

 

EXHIBIT B

 

DEBTOR’S ADDRESS FOR NOTICES

If to Debtor to:

 

KIP CR P1 LP, a Delaware limited partnership

1345 Avenue of the Americas, 46th Floor,
New York, NY 10105
Attn: James K. Noble III, General Counsel
Fax: (646) 224-8716
Email: rnoble@fortress.com

 

With a copy (which shall not constitute Notice to Debtor) to:

 

Perkins Coie LLP
30 Rockefeller Plaza, 22nd Floor
New York, New York 10112-0015
Attn: Richard T. Ross, Esq.
Phone: (212) 262-6903
Fax: (212) 977-1633
Email: RRoss@perkinscoie.com

 

And to:

 

Perkins Coie LLP
4 Embarcadero Center, Suite 2400
San Francisco, California 94111
Attn: Teresa M.L. Tate, Esq.
Phone: (415) 344-7015
Fax: (415) 344-7215
Email: TTate@perkinscoie.com

 

And to:

Crossroads Systems, Inc.

11000 North Mopac Expressway

Austin, Texas 78759

Attn: President 

Phone: (512) 349-0300

Fax: (512) 349-0304

Email: rcoleman@crossroads.com

 

And to:

Hunton & Williams LLP

1445 Ross Avenue, Suite 3700

Dallas, Texas 75202

Attn: Ronald D. Rosener, Esq.

Phone: (214) 468-3372

Fax: (214) 740-7164

Email: rrosener@hunton.com

 

[Exhibit B to KIP CR P1 LP Security and Guaranty Agreement]

 

 

 

 

EXHIBIT C

 

LOCATION OF DEBTOR’S PRIMARY BUSINESS LOCATION

 

KIP CR P1 LP, a Delaware limited partnership

1345 Avenue of the Americas, 46th Floor,
New York, NY 10105
Attn: James K. Noble III, General Counsel
Fax: (646) 224-8716
Email: rnoble@fortress.com

 

[Exhibit C to KIP CR P1 LP Security and Guaranty Agreement]

 

 

 

 

EXHIBIT D

 

SCHEDULE OF COMMERCIAL TORT CLAIMS

 

None.

[Exhibit D to KIP CR P1 LP Security and Guaranty Agreement]

 

 

 

 

EXHIBIT E

 

Addendum No. __ to Security Agreement

 

This Addendum is made as of _____________, 20__, with respect to that certain
Security and Guaranty Agreement (the “Security Agreement”) previously entered
into as of July 22, 2013, KIP CR P1 LP, a Delaware limited partnership
(“Debtor”) in favor of Fortress Credit Co LLC, a Delaware limited liability
company (“Secured Party”). Any term used with initial letters capitalized in
this Addendum and not defined in this Addendum will have the same meaning as in
the Security Agreement. Debtor and Secured Party agree as follows:

 

1.           Relation to Security Agreement. This Addendum constitutes a part of
and is hereby incorporated into the Security Agreement. The Security Agreement
is hereby amended to add all New Collateral (as defined below) to the definition
of Collateral.

 

2.           Grant of Security Interest. Debtor hereby grants Secured Party a
security interest in the following commercial tort claim or claims
(collectively, “New Collateral”):

 

        If action or proceeding filed:  Tortfeasor(s)   Cause(s) of Action  
Jurisdiction   Case Number                                   

 

4.           Representation and Warranty. Debtor represents and warrants that
there are no Commercial Tort Claims that as of this date Debtor intends or is
likely to or could assert that do not constitute Collateral under the Security
Agreement, as amended hereby.

 

5.           Continuing Obligations Under Paragraph 5.V of the Security
Agreement. Debtor acknowledges that the obligation to supply additional addenda
to the Secured Party for other Tort Claims is continuing in nature.

 

The parties have executed this Amendment as of the date first set forth above.

 



  Debtor:       KIP CR P1 LP       By     Name     Title  



 

[Exhibit E to Crossroads IP I, L.P. Guaranty Security Agreement]

 

 

 

 

EXHIBIT F

 

DISCLOSURE SCHEDULE

See attached.

 

[Exhibit F to Crossroads IP I, L.P. Guaranty Security Agreement]

 

 

 